Case 19-02134-GLT   Doc 428    Filed 12/14/20 Entered 12/14/20 10:04:26     Desc Main
                              Document     Page 1 of 10



               IN THE UNITED STATES BANKRUPTCY COURT FOR
                   THE WESTERN DISTRICT OF PENNSYLVANIA


   In re:                                    Bankruptcy No. 18-24070

   ONEJET, INC.,                             Adversary No. 19-02134-GLT

            Debtor.                          Doc No.
   ___________________________
                                             Related to Doc. No.: 425
   WOODY PARTNERS et al,
                                             Hearing Date and Time:
             Plaintiffs,                     January 8, 2021 at 2:15 p.m.
       v.

   MATTHEW R. MAGUIRE, JEAN A.
   RIEKE, Special Administrator of the
   Estate of PATRICK MAGUIRE,
   BOUSTEAD SECURITIES, LLC, MELVIN
   PIRCHESKY and ROBERT LEWIS,

             Defendants.
   _________________________________

   In re:

   ONEJET, INC.,

            Debtor.
   ___________________________

   ROSEMARY C. CRAWFORD, Chapter 7
   Trustee,

             Plaintiff,                      Adversary No. 20-02175
       v.

   MATTHEW R. MAGUIRE et al,

             Defendants.
   __________________________________
Case 19-02134-GLT       Doc 428    Filed 12/14/20 Entered 12/14/20 10:04:26    Desc Main
                                  Document     Page 2 of 10



   ROSEMARY C. CRAWFORD, Chapter 7
   Trustee,
                                                   Adversary No. 20-02172
                 Plaintiff,
       v.

   BOUSTEAD SECURITIES, LLC et al,

                 Defendants.



                           RESPONSE TO MOTION TO
            ADMINISTRATIVELY COORDINATE ADVERSARY PROCEEDINGS

            And now, Woody Partners et al, by their attorneys, Robert O Lampl, James R.

   Cooney, Ryan J. Cooney, Sy O. Lampl and Alexander L. Holmquist, submit the

   within Response to Motion to Administratively Coordinate Adversary Proceedings:

            1.      Admitted.

            2.      Admitted.

            3.      Admitted.

            4.      Admitted.

            5.      Admitted.

            6.      Admitted.

            Factual background:

            7.      Woody Partners lacks knowledge regarding the extent of the Trustee’s

   investigation.

            8.      Woody Partners lacks knowledge regarding the extent of the Trustee’s

   investigation.

            9.      Woody Partners lacks knowledge regarding the extent of the Trustee’s

   investigation.


                                               2
Case 19-02134-GLT       Doc 428    Filed 12/14/20 Entered 12/14/20 10:04:26        Desc Main
                                  Document     Page 3 of 10



          10.       Woody Partners lacks knowledge regarding the extent of the Trustee’s

   investigation.

          11.       Admitted.

          12.       Admitted in part. Woody Partners admits that the Trustee has filed

   adversary proceedings.

          Woody Partners’ Adversary Proceeding

          13.       Admitted in part. Woody Partners admits that it filed its Complaint on

   December 10, 2018. This happened well before the Trustee conducted her so-called

   “extensive investigation” referenced above.

          14.       Admitted.

          15.       Admitted. The Motions to Remand and for Abstention required

   extensive briefing. In addition, oral argument was held before the Honorable Marilyn

   J. Horan.

          16.       Denied. The Order speaks for itself.

          17.       Denied. All of the Defendants filed Motions to Dismiss.

          18.       Admitted in part. The Motions to Dismiss and Responses required

   extensive briefing and extensive preparation for argument. Significantly, all of the

   Defendants were granted leave to exceed the 20 page limitation for Briefs. In

   addition, the Woody Partners plaintiffs were required to respond to 6 different

   Motions. Moreover, the extensive briefing involved the filing of Reply Briefs and Sur-

   Reply Briefs. Oral argument on the Motions was held before this Honorable Court on

   September 26, 2019, resulting in a 60 page transcript. On September 27, 2019, this

   Honorable Court entered an Order granting the Defendants’ various Motions for a



                                                3
Case 19-02134-GLT     Doc 428    Filed 12/14/20 Entered 12/14/20 10:04:26         Desc Main
                                Document     Page 4 of 10



   More Definite Statement. Pursuant to the Order, the Woody Partners plaintiffs were

   ordered to file an Amended Complaint and were required “to take corrective

   measures as discussed on the record.”

          19.    Admitted. The Amended Complaint, which is 142 pages in length,

   required extensive time for preparation in order to “take the corrective measures” as

   Ordered on September 27, 2019.

          20.    Admitted in part. Paragraph 20 contains a very brief summary of some

   of the claims asserted in the 142 page Amended Complaint.

          21.    Admitted. Once again, the Woody Partners plaintiffs engaged in

   extensive briefing in order to respond to the Motions to Dismiss filed by all of the

   Defendants. Significantly, all of the Defendants were granted leave to exceed the 20

   page limitation for Briefs. In addition, the Woody Partners plaintiffs were required to

   respond to 6 different Motions. Moreover, the extensive briefing involved the filing of

   Reply Briefs and Sur-Reply Briefs.

          22.    Extensive oral argument on the 6 Motions to Dismiss was held before

   this Honorable Court on January 10, 2020. This Honorable Court took the matters

   under advisement. On May 22, 2020, this Honorable Court entered a 63 page

   Memorandum Opinion disposing of the many issues raised in the Motions to Dismiss

   the Amended Complaint.

          23.    Admitted.

          24.    Admitted.

          25.    Admitted.

          26.    Admitted.



                                              4
Case 19-02134-GLT     Doc 428    Filed 12/14/20 Entered 12/14/20 10:04:26         Desc Main
                                Document     Page 5 of 10



          27.    Admitted in part and denied in part. It is admitted that coordination of

   the discovery in the 3 adversary cases would be appropriate. However, any further

   coordination would be prejudicial to the Woody Partners plaintiffs.

          The Adversary proceedings against Insiders and Boustead

          28.    Admitted.

          29.    Admitted.

          30.    Admitted.

          31.    Denied. Only 4 of the Woody Partners Defendants are Defendants in

   the actions filed by the Trustees.

          32.    Admitted. It is admitted that coordination of the discovery in the 3

   adversary cases would be appropriate.

          33.    Denied. Woody Partners denies that complete coordination requested

   by the Trustee would be appropriate. To the contrary, the claims are different,

   separate and independent. The Woody Partners’ claims relate solely to the

   Defendants’ actions in soliciting and selling the securities of OneJet (by means of

   false statements, negligence and in violation of the Pennsylvania Securities Act).

   The Woody Partners’ claims are based upon state law and were originally filed in

   state court. By contrast, the Trustee’s claims are based upon bankruptcy causes of

   action (preference payments and fraudulent transfers). Whether or not Woody

   Partners’ success could prejudice potential recovery on behalf of OneJet’s

   bankruptcy estate is not an issue that the Trustee has standing to raise. Moreover,

   the Trustee’s argument on this issue is speculative.




                                              5
Case 19-02134-GLT     Doc 428    Filed 12/14/20 Entered 12/14/20 10:04:26        Desc Main
                                Document     Page 6 of 10



          Relief requested:

          34.    Woody Partners denies that the Trustee is entitled to “promote fairness

   among the plaintiffs.” Rather, as set forth in Paragraph 33, the claims of Woody

   Partners are independent from the claims of the Trustee. Moreover, the Woody

   Partners claims were filed well before the Trustee even began her investigation of

   the claims that she ultimately filed.

          35.    Woody Partners hereby incorporates its responses to Paragraphs 32-

   34 above.

          36.    Denied. Woody Partners denies that the Trustee is entitled to

   participate in or have approval power over any settlements reached by the Woody

   Partners Plaintiffs. To the contrary, the Trustee has no standing to be heard with

   respect to any settlements in the Woody Partners action. By way of further

   response, Woody Partners hereby incorporates its responses to Paragraphs 32-34

   above.

          Basis for Relief:

          37.    Denied. There is nothing in the Rules of Bankruptcy Procedure which

   would justify the relief requested by the Trustee. Moreover, the Trustee’s citation to

   the Federal Judicial Center, Manual for Complex Litigation (Fourth) (the MCL) is not

   appropriate. The MCL does not apply to adversary proceedings in bankruptcy cases.

   Moreover, the MCL itself specifically provides that it cannot be cited as “authoritative

   legal policy.” See, In re NFL Players Concussion Injury Litigation, 775 F.3d 570 (3d

   Cir. 2014):

                 Although the Manual for Complex Litigation "offer[s]
                 helpful suggestions to judges," Atkins v. Virginia, 536


                                              6
Case 19-02134-GLT    Doc 428    Filed 12/14/20 Entered 12/14/20 10:04:26           Desc Main
                               Document     Page 7 of 10



                U.S. 304, 327, 122 S. Ct. 2242, 153 L. Ed. 2d 335 (2001),
                it "does not have the force of law and can not undermine
                Supreme Court precedent or the decisions of this court."
                In re Pharmacy Benefit Managers Antitrust Litig., 582 F.3d
                432, 442 (3d Cir. 2009); see also Manual for Complex Liti-
                gation, Introduction (explaining that the Manual "should not
                be cited as[] authoritative legal or administrative policy," the
                Federal Judicial Center has "no authority to prescribe prac-
                tices for federal judges," and "[t]he Manual's recommenda-
                tions and suggestions are merely that").

         38.    Admitted. It is admitted that the Court has inherent power to control its

   docket. However, docket control is not akin to the relief requested by the Trustee.

         39.    Denied. Woody Partners denies that “a comprehensive plan for the

   conduct of pretrial and trial proceedings” is appropriate. By way of further response,

   the MCL does not apply to adversary proceedings in bankruptcy cases.

         40.    Denied. Woody Partners hereby incorporates its responses to

   Paragraphs 32-37 above.

         41.    Denied. The proposed Order appears to give the Trustee veto power

   over any settlements reached by the Woody Partners Plaintiffs. This is clearly

   inappropriate. By way of further response, Woody Partners hereby incorporates its

   responses to Paragraphs 32-37 above.

         Wherefore, Woody Partners hereby requests this Honorable Court to deny

   the Trustee’s Motion to Administratively Coordinate the Adversary Proceedings.




                                              7
Case 19-02134-GLT   Doc 428    Filed 12/14/20 Entered 12/14/20 10:04:26      Desc Main
                              Document     Page 8 of 10



                                                Respectfully Submitted,

                                                _/s/ Robert O Lampl_________
                                                Robert O Lampl
                                                PA I.D. #19809

                                                James R. Cooney
                                                PA I.D. #32706

                                                Ryan J. Cooney
                                                PA I.D. #319213

                                                Sy O. Lampl
                                                PA I.D. #324741

                                                Alexander L. Holmquist
                                                PA I.D. #314159

                                                Benedum Trees Building
                                                223 Fourth Avenue
                                                Fourth Floor
                                                Pittsburgh, PA 15222
                                                (412) 392-0330 (phone)
                                                (412) 392-0335 (facsimile)




                                           8
Case 19-02134-GLT    Doc 428    Filed 12/14/20 Entered 12/14/20 10:04:26      Desc Main
                               Document     Page 9 of 10



                               CERTIFICATE OF SERVICE

         I, Robert O Lampl, hereby certify that I served a true and correct copy of the

   within Response upon all interested parties, by E-mail, addressed as follows:


                                      John J. Richardson
                                         Kirk B. Burkley
                                    Bernstein-Burkley, PC
                                       707 Grant Street
                                           Suite 2200
                                     Pittsburgh, PA 15219
                               jrichardson@bernsteinlaw.com
                                 kburkley@bernsteinlaw.com

                                Christopher P. Parrington
                                  Andrew R. Shedlock
                                    Kutak Rock, LLP
                                   1760 Market Street
                                       Suite 1100
                                 Philadelphia, PA 19103
                             Christopher.Parrington@kutakrock.com
                            Andrew.Shedlock@kutakrock.com
                             daniel.carmeli@kutakrock.com

                                        Jason L. Ott
                            Dickie, McCamey & Chilcote, P.C.
                                     Two PPG Place
                                         Suite 400
                                  Pittsburgh, PA 15222
                                    jott@dmclaw.com

                         (Counsel for Boustead Securities, LLC)

                                   Patrick K. Cavanaugh
                                    Zachary N. Gordon
                               Del Sole, Cavanaugh & Stroyd
                                Three PPG Place, Suite 600
                                   Pittsburgh, PA 15222
                                 pcavanaugh@dsclaw.com
                                   zgordon@dsclaw.com

                                (Counsel for Robert Lewis)




                                            9
Case 19-02134-GLT   Doc 428 Filed 12/14/20 Entered 12/14/20 10:04:26    Desc Main
                           Document    Page 10 of 10



                               Gerald J. Stubenhofer, Jr.
                                    Emma R. Donahey
                                     George W. Fitting
                                      McGuire Woods
                                     Tower Two-Sixty
                                    260 Forbes Avenue
                                        Suite 1800
                               Pittsburgh, PA 15222-3142
                           gstubenhofer@mcguirewoods.com
                            edonahey@mcguirewoods.com
                              gfitting@mcguirewoods.com

                            (Counsel for Melvin Pirchesky)

                                  Donald R. Calaiaro
                                   David C. Valencik
                                    Calairo Valencik
                                  938 Penn Avenue
                                       Suite 501
                                 Pittsburgh, PA 15222
                                dcalaiaro@c-vlaw.com
                                dvalencik@c-vlaw.com

                                    Scott M. Hare
                                     Jana S. Pail
                           Whiteford, Taylor & Preston, LLP
                                   200 First Avenue
                                        Floor 3
                                Pittsburgh, PA 15222
                                 share@wtplaw.com
                                  jpail@wtplaw.com

                              (Counsel for the Maguires)




   __December 14, 2020__                        /s/ Robert O Lampl___
        Date                                    Robert O Lampl




                                         10
